DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 05/21/2020 have been entered. Claims 1, 8, 9, 14-16, 18-20, 25-29, 33-36, 38, 40, 42, and 46-51 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, 16, 19, 20, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Peng (US 2017/0176710, of record).
Regarding claim 1, Peng discloses optical device (see Fig 1), comprising - a lens having an adjustable focal length, and four actuators for adjusting the focal length of said lens (see Fig 7A and 7B; Para [0047-0049]; four focusing coil loops 161 in order to adjust lens focus) and for stabilizing an image generated by the optical device with help of said lens (see Fig 3; Para [0030]; four optical image stabilization coil loops 171), characterized in that each actuator comprises an electrically conducting first coil for adjusting said focal length (see Fig 7A and 7B; Para [0047-0049]; four focusing coil loops in order to adjust lens focus) and a second electrically conducting coil for stabilizing said image (see Fig 3; Para [0030]; four optical image stabilization coil loops 171), wherein the first coils are connected in series, wherein the optical device is configured to apply a first current to the first coils for adjusting said focal length (see Fig 7A; Para [0047]; first coil loops 161 connected in series and a single current is applied for focusing the lens), and wherein for stabilizing said image, the optical device is configured to apply a second current (I2) to a first pair of second coils and a third current (I3) to a second pair second coils (see Fig 7A and 7B; Para [0045]; current is applied to two opposing coils separately in order to move lens along an X or Y axis).
Regarding claim 15, Peng discloses optical device according to claim l (see Fig 1), characterized in that the second coils of said first pair of second coils are connected in series such that the second current (I2) flows through one of said second coils of the first pair of second coils in a first current direction (D1) and through the other second coil of said first pair of second coils in a current direction (D2) that is opposite the first current direction (D1) and/or such that the first pair of actuators generates two forces that point in opposite directions; and/or wherein the second coils of said second pair of second coils are connected in series such that the third current (I3) flows through one of said second coils of the second pair of second coils in a second current direction (D3) and through the other second coil of said second pair of second coils in a current direction (D4) that is opposite the second current direction (D3) and/or such that the second pair of actuators generates two forces that point in opposite directions (see Fig 1 and 3; Para [0045]; two coils of second set of coils may be connected together so that there is a forward and backward force along an X or Y direction ).
Regarding claim 16, Peng discloses optical device according to claim 15 (see Fig 1), wherein the four actuators are comprised of a first pair of two opposing actuators and a second pair of two opposing actuators, wherein the second coils of the first pair of actuators form said first pair of second coils, and wherein the second coils of the second pair of actuators form said second pair of second coils (see Fig 1 and 3; Para [0045]; two coils of second set of coils may be connected together so that there is a forward and backward force along an X direction, two other coils of second set of coils may be connected to move along a Y direction), characterized in that the optical device  is configured to tilt the lens shaping member relative to the container about a first axis using said first pair of actuators when said second current (I2) is applied to the corresponding first pair of second coils such that an amount of force added on one side of the lens shaping member by means of a second coil of the first pair of actuators and the magnet interacting with this second coil is simultaneously removed on an opposing side of the lens shaping member by means of the other second coil of the first pair of actuators and the magnet interacting with this other second coil, so as to prevent a shift in the focal length of the lens upon said tilting of the lens shaping member about said first axis; and/or that the optical device  is configured to tilt the lens shaping member relative to the container about a second axis using said second pair of actuators when said third current (I3) is applied to the corresponding second pair of second coils such that an amount of force added on one side of the lens shaping member by means of a second coil of the second pair of actuators and the magnet interacting with this second coil is simultaneously removed on an opposing side of the lens shaping member by means of the other second coil of the second pair of actuators and the magnet interacting with this other second coil, so as to prevent a shift in the focal length of the lens upon said tilting of the lens shaping member about said second axis (see Fig 1 and 3; Para [0045]; a current applied to a set of coils moves the lens about a respective axis either X or Y).
Regarding claim 19, Peng discloses optical device according to claim 1 (see Fig 1), characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, and each winding of the first coil of the respective actuator extends adjacent a winding of the second coil of the respective actuator (see Fig 4A; Para [0036] first coil windings are adjacent to the second coil windings).
Regarding claim 20, Peng discloses optical device according to claim 1 (see Fig 1), characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, wherein windings of the first coil of the respective actuator are stacked on top of one another perpendicular to a common coil axis of the first coil and the second coil of the respective actuator while windings of the second coil are stacked on top of one another perpendicular to said common coil axis (see Fig 4A; Para [0036]; first and second coils are wrapped in a perpendicular sense along an axis going across said coil).
Regarding claim 25, Peng discloses optical device according to claim 1 (see Fig 1), characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (see Fig 1; Para [0024]; magnet 12 interacts with coils 161 and 171), the four first coils form a continuous conductor configured to simultaneously interact with all of said magnets of said actuators for adjusting the focal length of the lens (see Fig 3; Para [0026]; first coils 161 configured to interact with magnets of said actuator to focus lens, may be electrically connected together), and the respective magnet faces the first and the second coil of its actuator in a direction of a common coil axis of the first and the second coil (see Fig 4A; Para [0026]; first and second coils face magnet in a direction going across said coils).
Regarding claim 27, Peng discloses optical device according to claim 25 (see Fig 1), characterized in that the respective magnet comprises a first section comprising a first magnetization and an adjacent second section comprising a second magnetization, wherein the first and the second magnetization are antiparallel (see Fig 3; Para [0032]; magnet has a first section with a first magnetization and a second section with a second magnetization which is antiparallel).
Regarding claim 28, Peng discloses optical device according to claim 1 (see Fig 1), characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the four first coils form a continuous conductor configured to simultaneously interact with all of said magnets of said actuators for adjusting the focal length of the lens, and the respective magnet protrudes into an orifice surrounded by the first and the second coil of its actuator in a direction of a common coil axis of the first and the second coil (see Fig 3; Para [0024]; magnet interacts with first and second coils 161 and 171; first coils 161 connected together and used to focus lens; and magnet fits into space surrounded by the first and second coils).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, 26, 29, 40, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2017/0176710, of record) in view of Aschwanden (US 2010/0232161).
Regarding claim 8, Peng discloses optical device according to claim l (see Fig 1), comprising a magnet that is configured to interact with the first and the second coil of the respective actuator (see Fig 4C; Para [0038]; magnet 12 configured to interact with both first and second coils 161 and 171 respectively).
Peng does not disclose wherein the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, wherein each magnet is connected to the lens shaping member which is moveable with respect to the container, and wherein the first and the second coils are rigidly coupled to the container. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1B) wherein the lens of the optical device comprises a container that is filled with a transparent fluid (see Fig 1B; Para [0154]; container filled with transparent fluid 116), wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls (see Fig 1B; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image (see Fig 1B; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length), wherein each magnet is connected to the lens shaping member which is moveable with respect to the container (see Fig 1B; Para [0152]; coil 110, part of lens shaping member, moves using magnet 104), and wherein the first and the second coils are rigidly coupled to the container (Peng discloses first and second coils 161 and 171 coupled to a lens container 14).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with wherein the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, wherein each magnet is connected to the lens shaping member which is moveable with respect to the container, and wherein the first and the second coils are rigidly coupled to the container of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Regarding claim 9, Peng discloses optical device according to claim 1 characterized in that the optical device comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (see Fig 4C; Para [0038]; magnet 12 configured to interact with both first and second coils 161 and 171 respectively).
Peng does not disclose the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, wherein -each magnet is rigidly coupled to the container, and wherein the first and the second coils are connected to the lens shaping member which is moveable with respect to the container. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1B), the lens of the optical device comprises a container that is filled with a transparent fluid (see Fig 1B; Para [0154]; container filled with transparent fluid 116), wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls (see Fig 1B; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image (see Fig 1B; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length), wherein -each magnet is rigidly coupled to the container (Peng disclose magnets coupled to the container 14 in fig 3), and wherein the first and the second coils are connected to the lens shaping member which is moveable with respect to the container (see Fig 1B; Para [0156]; coils 110 form lens shaping member which moves with respect to the device as a whole).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, wherein -each magnet is rigidly coupled to the container, and wherein the first and the second coils are connected to the lens shaping member which is moveable with respect to the container of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Regarding claim 14, Peng discloses optical device according to claim l (see Fig 1), the four actuators are comprised of a first pair of two opposing actuators and a second pair of two opposing actuators, wherein the second coils of the first pair of actuators form said first pair of second coils, and wherein the second coils of the second pair of actuators form said second pair of second coils (see Fig 3; Para [0026, 0045]; coils 161 and 171 may be controlled as a set pair which includes a pair of a first set of coils 161 and a pair of a second set of coils 171), characterized in that the optical device  is configured to tilt the lens shaping member relative to the container about a first axis using said first pair of actuators when said second current (I2) is applied to the corresponding first pair of second coils in order to shift said image in a first direction for stabilizing said image, and/or wherein the optical device  is configured to tilt the lens shaping member relative to the container about a second axis using said second pair of actuators when said third current (I3) is applied to the corresponding second pair of second coils in order to shift said image in a second direction for stabilizing said image (see Fig 1; Para [0026, 0045]; a current is applied to either a first pair or a second pair of actuators causing a tilt in a X or Y axis).
Peng does not disclose wherein the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1B) wherein the lens of the optical device comprises a container that is filled with a transparent fluid (see Fig 1B; Para [0154]; container filled with transparent fluid 116), wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls (see Fig 1B; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image (see Fig 1B; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with wherein the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Regarding claim 26, Peng discloses optical device according to claim 25 (see Fig 1). Peng does not disclose characterized in that the respective magnet comprises a magnetic flux return structure arranged on a side of the magnet that faces away from the first and the second coil. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1B) characterized in that the respective magnet comprises a magnetic flux return structure arranged on a side of the magnet that faces away from the first and the second coil (see Fig 1B; Para [0153]; a flux guiding structure 102 arranged on a top side of magnet 104 facing away from coil 110).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective magnet comprises a magnetic flux return structure arranged on a side of the magnet that faces away from the first and the second coil of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Regarding claim 29, Peng discloses optical device according to claim 28 (see Fig 1). Peng does not disclose characterized in that a first magnetic flux return structure is connected to a front side of the respective magnet, which front side is particularly arranged in said orifice, and/or that a second magnetic flux return structure is arranged on a back side of the respective magnet, which back side faces away from said front side. Peng and Ashwanden are related because both disclose optical devices.
Aschwanden discloses an optical device (see Fig 1B) characterized in that a first magnetic flux return structure is connected to a front side of the respective magnet, which front side is particularly arranged in said orifice, and/or that a second magnetic flux return structure is arranged on a back side of the respective magnet, which back side faces away from said front side. Peng and Ashwanden are related because both disclose optical devices (see Fig 1B; Para [0153]; a flux guiding structure 102 arranged on a front side of magnet 104 space).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that a first magnetic flux return structure is connected to a front side of the respective magnet, which front side is particularly arranged in said orifice, and/or that a second magnetic flux return structure is arranged on a back side of the respective magnet, which back side faces away from said front side. Peng and Ashwanden are related because both disclose optical devices of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Regarding claim 40, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, the respective actuator comprises a bobbin, wherein the windings of the first and the second coil of the respective actuator are wound on the bobbin. Peng and Aschwanden are related because both teach electronic device using coil systems. 
Aschwanden disclose an electronic device (see Fig 1B) characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, the respective actuator comprises a bobbin, wherein the windings of the first and the second coil of the respective actuator are wound on the bobbin (see Fig 1B; Para [0110]; Peng disclose the plurality of winds and Aschwanden discloses coils wound on the bobbin).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, the respective actuator comprises a bobbin, wherein the windings of the first and the second coil of the respective actuator are wound on the bobbin of Aschwanden for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 51, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose wherein the lens comprises an elastically deformable membrane for adjusting the focal length of the lens. Peng and Aschwanden are related because both teach electronic device using coil systems. 
Aschwanden disclose an electronic device (see Fig 1B) wherein the lens comprises an elastically deformable membrane for adjusting the focal length of the lens (see Fig 1B; Para [0152]; deformable membrane 108 is part of lens unit).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng wherein the lens comprises an elastically deformable membrane for adjusting the focal length of the lens of Aschwanden for the purpose of improving the control of the OIS system through use of integrated coil systems.
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2017/0176710, of record) in view of Narisawa.(US 9,978,504) 
Regarding claim 18, Peng discloses optical device according to claim 1 (see Fig 1) Peng does not disclose characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, and the windings of the second coil of the respective actuator are wound on the windings of the first coil of the respective actuator, or that the windings of the first coil of the respective actuator are wound on the windings of the second coil of the respective actuator. Peng and Narisawa are related because both teach electronic device using coil systems. 
Narisawa disclose an electronic device (see Fig 1) characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, and the windings of the second coil of the respective actuator are wound on the windings of the first coil of the respective actuator, or that the windings of the first coil of the respective actuator are wound on the windings of the second coil of the respective actuator (see Fig 1; Col 3, line 17- line 34; first winding part 42 is wound around a second wind part 46)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the first and the second coil of the respective actuator comprise a plurality of windings, and the windings of the second coil of the respective actuator are wound on the windings of the first coil of the respective actuator, or that the windings of the first coil of the respective actuator are wound on the windings of the second coil of the respective actuator of Narisawa for the purpose of improving the control of the OIS system through use of integrated coil systems.
Claims 33-35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2017/0176710, of record) in view of Aschwanden M. (US 2016/0259094)
Regarding claim 33, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, -the second end section of the respective pusher is connected to a spring structure that is rigidly coupled to the lens barrel. Peng and Aschwanden M. are related because both teach electronic device using coil systems. 
Aschwanden M. disclose an electronic device (see Fig 14) characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (Peng: discloses the magnet interacting with the first and second coils), the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator (see Fig 14; Para [0112]; a plate 300 is configured to move by magnet and coil means), the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section (see Fig 14; Para [0112]; a plate 300 extend along optical axis and comprises a first and second ends), -the second end section of the respective pusher is connected to a spring structure that is rigidly coupled to the lens barrel (see Fig 14; Para [0111]; a bottom end is connected to bellows 30 that is connected to lens barrel 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, -the second end section of the respective pusher is connected to a spring structure that is rigidly coupled to the lens barrel of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 34, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and each magnet is connected to a second end section of a pusher, wherein particularly the first and the second coils are rigidly coupled to the lens barrel. Peng and Aschwanden M. are related because both teach electronic device using coil systems. 
Aschwanden M. disclose an electronic device (see Fig 14) characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (Peng discloses the magnet interacting with the first and second coils), the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section(see Fig 14; Para [0112]; a plate 300 extend along optical axis and comprises a first and second ends), and each magnet is connected to a second end section of a pusher, wherein particularly the first and the second coils are rigidly coupled to the lens barrel (see Fig 14; Para [0111]; magnet connected to a far end of plate 300 and first and second coils are coupled to lens barrel Peng disclose them being coupled rigidly).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and each magnet is connected to a second end section of a pusher, wherein particularly the first and the second coils are rigidly coupled to the lens barrel of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 35, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first and the second coil of each actuator are connected to a second end section of a pusher, and wherein particularly each magnet is rigidly coupled to the lens barrel. Peng and Aschwanden M. are related because both teach electronic device using coil systems. 
Aschwanden M. disclose an electronic device (see Fig 14) characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (Peng discloses the magnet interacting with the first and second coils), the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section (see Fig 14; Para [0112]; a plate 300 extend along optical axis and comprises a first and second ends), and the first and the second coil of each actuator are connected to a second end section of a pusher, and wherein particularly each magnet is rigidly coupled to the lens barrel (see Fig 14; Para [0111]; coils connected to a far end of plate 300 and  magnet rigidly coupled to lens 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first and the second coil of each actuator are connected to a second end section of a pusher, and wherein particularly each magnet is rigidly coupled to the lens barrel of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 42, Peng in view of Aschwanden M. discloses optical device according to claim 33 (Aschwanden M: see Fig 1), characterized in that the respective pusher is one of: overmolded on the spring structure, glued to the spring structure, connected to the spring structure by means of heat staking (Aschwanden M: pusher 300 is molded over bellows 30).
Claims 36, 38, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2017/0176710, of record) in view of  Aschwanden (US 2010/0232161) and Aschwanden.M. (US 2016/0259094)
Regarding claim 36, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member, particularly to an arm protruding from a circumferential region of the lens shaping member. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1B) characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid (see Fig 1B; Para [0154]; container filled with transparent fluid 116), wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls (see Fig 1B; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image (see Fig 1B; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length), the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (Peng discloses actuator comprising magnet that interacts with first and second coils).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Peng in view of Aschwanden does not disclose the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member, particularly to an arm protruding from a circumferential region of the lens shaping member. Peng in view of Aschwanden and Aschwanden M. are related because both disclose optical devices.
Aschwanden M. discloses an electronic device (see Fig 14) comprising the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section (see Fig 14; Para [0112]; a plate 300 extend along optical axis and comprises a first and second ends), and the first end section of the respective pusher is connected to the lens shaping member, particularly to an arm protruding from a circumferential region of the lens shaping member (see Fig 14; Para [0111]; element 300 is connected to lens shaper 11 that has a protruding section).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member, particularly to an arm protruding from a circumferential region of the lens shaping member of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 38, Peng discloses optical device according to claim 1 (see Fig 1). Peng does not disclose characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member via a flexible connection element so that the lens shaping member can be tilted with respect to the respective pusher. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1) characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid (see Fig 1; Para [0154]; container filled with transparent fluid 116), wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls (see Fig 1; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image (see Fig 1; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length), the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator (Peng discloses actuator comprising magnet that interacts with first and second coils).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the lens of the optical device comprises a container that is filled with a transparent fluid, wherein the container comprises a transparent first wall formed by an elastically deformable membrane and an opposing second transparent wall, wherein the fluid is arranged between the two walls, and wherein the optical device comprises a lens shaping member configured to interact with the membrane for adjusting the focal length of the lens and/or for stabilizing said image, the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Peng in view of Aschwanden does not disclose the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member via a flexible connection element so that the lens shaping member can be tilted with respect to the respective pusher. Peng in view of Aschwanden and Aschwanden M. are related because both disclose optical devices.
Aschwanden M. discloses an electronic device (see Fig 14) comprising the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section (see Fig 14; Para [0112]; a plate 300 extend along optical axis and comprises a first and second ends), and the first end section of the respective pusher is connected to the lens shaping member via a flexible connection element so that the lens shaping member can be tilted with respect to the respective pusher (see Fig 14; Para [0111]; element 300 is connected to lens shaper 11 by bellows 30).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with characterized in that the respective actuator comprises a magnet that is configured to interact with the first and the second coil of the respective actuator, the respective actuator comprises a pusher that is configured to be moved by means of the magnet and the first and the second coil of the respective actuator, the respective pusher extends along the optical axis (A) of the lens and comprises a first end section and a second end section, and the first end section of the respective pusher is connected to the lens shaping member via a flexible connection element so that the lens shaping member can be tilted with respect to the respective pusher of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 46, Peng discloses method for assembling an optical device (see Fig 1), comprising the steps of: - providing four first and four second coils and mounting the first and the second coils to the base, wherein particularly said first and second coils are comprised by a substrate (see Fig 7A and 7B; Para [0047-0049]; four focusing coil loops 161 in order to adjust lens focus and coils 171 to adjust image; mounted on a circuit board base 19).
Peng does not disclose - connecting an image sensor of the optical device to a base of the optical device , - mounting a lens barrel comprising at least one rigid lens to the base so that the lens barrel faces the image sensor and the lens barrel is focused on the image sensor - providing four pushers connected to a spring structure, wherein the respective pusher comprises a first and a second end section, - providing four magnets and connecting each magnet to a second end section of a pusher; and wherein the container comprises a first wall in form of a transparent an elastically deformable membrane and a transparent second wall facing the first wall, wherein the container is filled with a fluid that is arranged between the two walls, and wherein the lens shaping member is bonded to the membrane and comprises arms protruding from a circumferential region of the lens shaping member, wherein said arms are connected to the pushers in order to connect the lens to the pushers, - connecting the spring structure to the base, wherein the container is arranged on the spacer such that each arm of the lens shaping member protrudes through a recess of the spacer and the magnets are particularly arranged in the recesses of the substrate while the pushers extend along the optical axis (A) of the lens on an outside of the lens barrel, and - connecting a housing to the base. Peng and Ashwanden are related because both disclose optical devices. 
Aschwanden discloses an optical device (see Fig 1) wherein the container comprises a first wall in form of a transparent an elastically deformable membrane and a transparent second wall facing the first wall (see Fig 1; Para [0154]; container filled with transparent fluid 116), wherein the container is filled with a fluid that is arranged between the two walls(see Fig 1; Para [0152]; fluid 116 between a first wall/membrane 108 and a second wall/plate 112), (see Fig 1; Para [0152]; coil 110 configured to interact with membrane 108 to adjust focal length; connected to base)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with wherein the container comprises a first wall in form of a transparent an elastically deformable membrane and a transparent second wall facing the first wall, wherein the container is filled with a fluid that is arranged between the two walls of Aschwanden for the purpose of improving the autofocusing and OIS systems to improve image quality of the device.
Peng in view of Aschwanden does not disclose - connecting an image sensor of the optical device to a base of the optical device , - mounting a lens barrel comprising at least one rigid lens to the base so that the lens barrel faces the image sensor and the lens barrel is focused on the image sensor; providing four pushers connected to a spring structure, wherein the respective pusher comprises a first and a second end section, - providing four magnets and connecting each magnet to a second end section of a pusher; and wherein the lens shaping member is bonded to the membrane and comprises arms protruding from a circumferential region of the lens shaping member, wherein said arms are connected to the pushers in order to connect the lens to the pushers, - connecting the spring structure to the base, wherein the container is arranged on the spacer such that each arm of the lens shaping member protrudes through a recess of the spacer and the magnets are particularly arranged in the recesses of the substrate while the pushers extend along the optical axis (A) of the lens on an outside of the lens barrel, and - connecting a housing to the base. Peng in view of Aschwanden and Aschwanden M. are related because both disclose optical devices.
Aschwanden M. discloses an electronic device (see Fig 14) disclose - connecting an image sensor of the optical device to a base of the optical device (see Fig 16; Para [0107]; image sensor 52 connected to base of device 50), - mounting a lens barrel comprising at least one rigid lens to the base so that the lens barrel faces the image sensor and the lens barrel is focused on the image sensor (see Fig 16; Para [0107-0112]; lens stack 51 mounted in base 50 facing image sensor 52 as to focus light onto image sensor); providing four pushers connected to a spring structure (see Fig 14; plate 300 pushes membrane connected to bellows 30 has four edges that influence each interpreted as a pusher), wherein the respective pusher comprises a first and a second end section (see Fig 14; plate 300 has a top and bottom sections), - providing four magnets and connecting each magnet to a second end section of a pusher (see Fig 16; Para [0114]; four magnets are electrically connected to the bottom end of pusher where coil lies); and the magnets are particularly arranged in the recesses of the substrate while the pushers extend along the optical axis of the lens on an outside of the lens barrel, and - connecting a housing to the base (see Fig 14; Para [0111]; magnets 42 lie in recesses of element 70 while pushers extend the optical axis outside of lens barrel 51; element 1 is connected to base 50).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Peng with disclose - connecting an image sensor of the optical device to a base of the optical device , - mounting a lens barrel comprising at least one rigid lens to the base so that the lens barrel faces the image sensor and the lens barrel is focused on the image sensor; providing four pushers connected to a spring structure, wherein the respective pusher comprises a first and a second end section, - providing four magnets and connecting each magnet to a second end section of a pusher; and the magnets are particularly arranged in the recesses of the substrate while the pushers extend along the optical axis (A) of the lens on an outside of the lens barrel, and - connecting a housing to the base of Aschwanden M. for the purpose of improving the control of the OIS system through use of integrated coil systems.
Regarding claim 47, Peng in view of Aschwanden and Aschwanden M. discloses method for assembling an optical device according to claim 46 (Peng: see Fig 1), wherein particularly said first and second coils are configured for receiving a magnet (Peng: see Fig 3; first and second coils receive magnet) the spacer is connected to a top side of the lens barrel, the lens comprising a container and a lens shaping member are connected to the spacer (Aschwanden M.: spacer 30 may be used with lens barrel 51 and lens shaper 11, all connected).  
Regarding claim 48, Peng in view of Aschwanden and Aschwanden M. discloses method for assembling an optical device according to claim 46 (Aschwanden M.: see Fig 16;), wherein, -active alignment is used to connect the image sensor to the base of the optical device the substrate is mounted to the base, and particularly the substrate comprises recesses, wherein each recess is surrounded by a first and a second coil and configured for receiving a magnet, and -the spacer is connected to a top side of the lens barrel (Aschwanden M.: see Fig 16 and 27; Para [0107]; image sensor 52 connected to base 50 of optical device; recess of 70 is used to receive magnet 42 and surrounded by coils 41 are configure to a top side of lens barrel).
Regarding claim 49, Peng in view of Aschwanden and Aschwanden M. discloses method for assembling an optical device according to claim 48 (Aschwanden M.: see Fig 16), wherein the lens comprises a container and a lens shaping member connected to the spacer (Aschwanden M.: see Fig 15; lens has a container 300 and a lens shaping member 11 is connected to bellows 30). 
Regarding claim 50, Peng in view of Aschwanden and Aschwanden M. discloses method for assembling an optical device according to claim 46 (Aschwanden M.: see Fig 16), wherein the substrate is mounted to the base, particularly the substrate comprises recesses, wherein each recess is surrounded by a first and a second coil and is configured for receiving a magnet, the lens comprises a container and a lens shaping member connected to the pushers, the spacer is connected to a top side of the lens barrel (Aschwanden M.: see Fig 16; a substrate 1 is mounted on a base 50 that has recessed portions in element 70 of the device 1; magnets 42 are received in recesses and surrounded by coils; lens comprises a container comprised of elements 300, 32, 11; element 11 acts as spacer and is connected to top of 51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872